Exhibit 10.1 COLLABORATION AND LICENSE AGREEMENTbetweenNESTEC LTD.andSERES THERAPEUTICS, INC. Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 Table of Contents Page ARTICLE 1 DEFINITIONS 1 Definitions 1 ARTICLE 2 GRANT OF LICENSE AND RIGHTS 15 Licenses Granted 15 [***] 16 Right of Reference 16 No Implied Licenses 16 Transfer of Know-How 16 Trademark License Agreement 17 ARTICLE 3 GOVERNANCE OF THE COLLABORATION 17 Formation and Composition of the Joint Steering Committee 17 Role of JSC 17 Meetings of JSC 18 JSC Decision Making 19 Authority 19 JSC Subcommittees 19 JSC Membership Following Development 19 ARTICLE 4 DEVELOPMENT AND REGULATORY MATTERS 19 Commitment to Develop Collaboration Products 19 Development Plans 21 Additional Collaboration Products 21 Responsibility for Development Work 22 Additional Development 22 Development Reports 23 Development Records 23 Development Costs 24 Regulatory Matters 26 Subcontracting 27 -i- Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 Page ARTICLE 5 MANUFACTURE AND SUPPLY 27 Responsibility for Manufacturing for Development 27 Supply of Collaboration Product for Development 27 Commercial Supply 28 Manufacturing Compliance 28 Technology Transfer 28 ARTICLE 6 COMMERCIALIZATION 28 Commercialization Generally 28 NHSc Diligence Obligation 28 ARTICLE 7 COMPLIANCE, PHARMACOVIGILANCE AND OTHER REGULATORY MATTERS 29 Compliance 29 Debarred Persons 29 Notifications Regarding Regulatory Matters 30 Pharmacovigilance 30 Safety Issues 30 Product Complaints 30 Product Recalls 31 ARTICLE 8 FINANCIAL TERMS 31 Upfront Payment 31 Payments Relating to IBD Products 31 C Difficile Field Payments 33 Additional Commercialization Milestone License Payments 35 Additional Milestone License Payment Terms 35 Additional Royalty Terms 36 Royalty Payments and Reports 37 Payment Terms 38 Interest on Late Payments 38 Currency Conversion 38 Taxes and Withholding 38 Books and Records; Audit 38 -ii- Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 Page ARTICLE 9 REPRESENTATIONS AND WARRANTIES 39 Mutual Representations and Warranties 39 Additional Representations and Warranties of Seres 40 ARTICLE 10 INTELLECTUAL PROPERTY 43 Ownership of Intellectual Property 43 Maintenance and Prosecution of Patents in the Territory 44 Enforcement of Patents 46 Infringement Claims by Third Parties 46 Invalidity or Unenforceability Defenses or Actions 47 [***] 48 Patent Listings 48 ARTICLE 11 CONFIDENTIAL INFORMATION; PUBLICATIONS 48 Nondisclosure 48 Authorized Disclosure 49 Terms of this Agreement 50 Securities Filings 50 Publications 51 Return of Confidential Information 51 ARTICLE 12 INDEMNIFICATION 52 Indemnification of NHSc 52 Indemnification of Seres 52 Procedure for Indemnification 53 Insurance 53 ARTICLE 13 TERM AND TERMINATION 53 Effectiveness; Term 53 Termination Rights 54 Effect of Termination 56 Post-Termination Royalties 58 NHSc’s Rights in Lieu of Termination 58 Bankruptcy 61 -iii- Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 Page ARTICLE 14 DISPUTE RESOLUTION 61 Elevation of Issues for Resolution 61 Casting Votes 62 Arbitration 62 ARTICLE 15 MISCELLANEOUS 63 Severability 63 Notices 63 Assignment 64 Performance by Affiliates 65 Further Assurances 65 Waivers and Modifications 65 Choice of Law 65 Injunctive Relief 66 Publicity 66 Relationship of the Parties 66 Entire Agreement 66 Counterparts 67 Exports 67 Amendments 67 Interpretation 67 Exhibits Exhibit A: Description of SER-109 Exhibit B: Description of SER-262 Exhibit C: Description of SER-287 Exhibit D: Description of SER-301 Exhibit E: Elements of Global Development Plan Exhibit F: Licensed Patents Exhibit G: Core Countries -iv- Confidential Treatment RequestedUnder 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 COLLABORATION AND LICENSE AGREEMENT
